19-10113-aih   Doc 4   FILED 01/09/19   ENTERED 01/09/19 16:01:08   Page 1 of 10
19-10113-aih   Doc 4   FILED 01/09/19   ENTERED 01/09/19 16:01:08   Page 2 of 10
19-10113-aih   Doc 4   FILED 01/09/19   ENTERED 01/09/19 16:01:08   Page 3 of 10
19-10113-aih   Doc 4   FILED 01/09/19   ENTERED 01/09/19 16:01:08   Page 4 of 10
19-10113-aih   Doc 4   FILED 01/09/19   ENTERED 01/09/19 16:01:08   Page 5 of 10
19-10113-aih   Doc 4   FILED 01/09/19   ENTERED 01/09/19 16:01:08   Page 6 of 10
19-10113-aih   Doc 4   FILED 01/09/19   ENTERED 01/09/19 16:01:08   Page 7 of 10
19-10113-aih   Doc 4   FILED 01/09/19   ENTERED 01/09/19 16:01:08   Page 8 of 10
19-10113-aih   Doc 4   FILED 01/09/19   ENTERED 01/09/19 16:01:08   Page 9 of 10
19-10113-aih   Doc 4   FILED 01/09/19   ENTERED 01/09/19 16:01:08   Page 10 of 10
